FILED
                            NOT FOR PUBLICATION                             MAY 22 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: SACHIDANAND SINHA,                        No. 13-60100

               Debtor,                           BAP No. 13-1406

SACHIDANAND SINHA,
                                                 MEMORANDUM*
               Appellant,

 v.

U.S. BANK N.A.,

               Appellee.


                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
                  Dunn and Kirscher, Bankruptcy Judges, Presiding

                            Submitted May 13, 2015 **

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Sachidanand Sinha appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) order denying his motion for a stay pending appeal of the bankruptcy

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s orders denying his motion for a continuance, and denying his creditor’s

motion for relief from the automatic stay. We review de novo our own

jurisdiction. Silver Sage Partners, Ltd. v. City of Desert Hot Springs (in re City of

Desert Hot Springs), 339 F.3d 782, 787 (9th Cir. 2003). We dismiss this appeal

for lack of jurisdiction.

       We lack jurisdiction over this appeal because the BAP’s order denying

Sinha’s motion for a stay pending appeal was not a final order. See Dye v. Brown

(In re AFI Holding, Inc.), 530 F.3d 832, 836 (9th Cir. 2008) (order) (discussing

“pragmatic approach to finality in bankruptcy cases”); see also In re Teleport Oil

Co., 759 F.2d 1376, 1377 (9th Cir. 1985), overruled on other grounds, Connecticut

Nat’l Bank v. Germain, 503 U.S. 249, 253 (1992) (decision not to grant a stay does

not conclusively determine controversy).

       DISMISSED.




                                           2                                   13-60100